Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE: CONTACT: Titanium Metals Corporation John A. St. Wrba 5430 LBJ Freeway, Suite 1700 Vice President and Treasurer Dallas, Texas 75240 (972) 233-1700 TIMET REPORTS THIRD QUARTER 2009 RESULTS DALLAS, TEXAS November 5, 2009 . . Titanium Metals Corporation (“TIMET” or the “Company”) (NYSE: TIE) reported net income attributable to common stockholders of $1.1 million, or $0.01 per diluted share, for the quarter ended September 30, 2009, compared to $40.2 million, or $0.22 per diluted share, for the quarter ended September 30, The Company’s net sales were $181.4 million for the third quarter of 2009 compared to $295.4 million for the third quarter of 2008, a decrease of 39% principally resulting from lower volumes and average selling prices.Product shipment volumes have decreased as overall titanium demand remains low due to the weak global economy and production delays within the commercial aerospace sector.Additionally, as a result of these production delays, the Company believes many of its commercial aerospace customers have implemented strategies to reduce excess inventories and to maximize operating cash flows.Average selling prices are lower due to competitive pricing pressures resulting from lower demand for titanium products and a decline in raw material costs, primarily titanium scrap.The decline in raw material costs has contributed to lower selling prices for certain products under long-term customer agreements, in part due to raw material indexed pricing adjustments included in certain of these agreements. Operating income of $3.5 million for the third quarter of 2009 decreased from $52.9 million for the same period in 2008, primarily reflecting the effects of lower volumes and average selling prices for melted and mill products.Due to low utilization of our production capacity, the favorable impacts on our gross margin from declining raw material costs, primarily titanium scrap, were largely offset by higher per-unit overhead costs as well as unabsorbed overhead resulting from abnormally low production throughout our major manufacturing operations. Bobby D.
